
	
		I
		111th CONGRESS
		1st Session
		H. R. 4300
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Mr. Tierney (for
			 himself, Ms. Slaughter,
			 Mr. Capuano,
			 Mr. Andrews,
			 Mr. Arcuri,
			 Mr. Bishop of New York,
			 Mr. Carnahan,
			 Mr. Clyburn,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Costello,
			 Mr. Courtney,
			 Mr. Cummings,
			 Mrs. Dahlkemper,
			 Mr. DeFazio,
			 Mr. Delahunt,
			 Ms. DeLauro,
			 Mr. Doggett,
			 Mr. Doyle,
			 Ms. Edwards of Maryland,
			 Mr. Ellison,
			 Ms. Eshoo,
			 Mr. Farr, Mr. Filner, Mr.
			 Garamendi, Mr. Grijalva,
			 Mr. Hare, Mr. Hastings of Florida,
			 Mr. Hinchey,
			 Ms. Hirono,
			 Mr. Israel,
			 Mr. Jackson of Illinois,
			 Ms. Jackson-Lee of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Jones,
			 Ms. Kaptur,
			 Mr. Kennedy,
			 Mr. Kucinich,
			 Mr. Langevin,
			 Mrs. Lowey,
			 Mr. Lynch,
			 Mr. Massa,
			 Ms. Matsui,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. George Miller of California,
			 Mr. Mollohan,
			 Mr. Murtha,
			 Mr. Nadler of New York,
			 Mr. Olver,
			 Mr. Platts,
			 Mr. Rodriguez,
			 Ms. Schakowsky,
			 Mr. Serrano,
			 Ms. Shea-Porter,
			 Mr. Stark,
			 Ms. Sutton,
			 Mr. Thompson of Mississippi,
			 Mr. Tonko,
			 Mr. Towns,
			 Ms. Tsongas,
			 Mr. Visclosky,
			 Ms. Watson,
			 Mr. Waxman,
			 Mr. Welch, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Truth in Lending Act to establish a national
		  usury rate for consumer credit card accounts under open end consumer credit
		  plans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring America’s Commitment to Consumers Act of
			 2009.
		2.National credit
			 card usury rateSection 107 of
			 the Truth in Lending Act (15 U.S.C. 1606) is amended by adding at the end the
			 following new subsection:
			
				(f)National
				consumer credit usury rate
					(1)Limitation
				establishedExcept as provided in paragraph (3) and
				notwithstanding subsection (a) or any other provision of law, the annual
				percentage rate applicable to any extension of credit under, or any outstanding
				balance on, any credit card account under an open end consumer credit plan may
				not exceed 16 percent.
					(2)Inclusion of
				certain fees in determining aprIn determining the annual percentage rate
				applicable to any extension of credit under, or any outstanding balance on, any
				credit card account under an open end consumer credit plan for purposes of
				paragraph (1), any fee compensating a creditor or prospective creditor for
				opening or maintaining the account or for an extension of credit or making
				available a line of credit, such as a membership fee, or an annual fee shall be
				included in the finance charge for purposes of section 107.
					(3)Adjustments
						(A)In
				generalSubject to paragraphs (4) and (6), the Board may make
				adjustments to the maximum annual percentage rate limitation under paragraph
				(1) when any such adjustment is in the public interest and economic conditions
				warrant to the extent the limitation, after the adjustment, continues to fully
				protect consumers from exploitive and unreasonable lending practices.
						(B)Presumption
				concerning increasesAny
				increase in the maximum annual percentage rate limitation under paragraph (1)
				shall be presumed to not be in the public interest unless the Board determines,
				after opportunity for comment, that severe economic conditions exist to justify
				an increase in such limitation, taking into account the prevailing bank prime
				rates, the rates in effect for overnight loans to member banks (as defined in
				section 3 of the Federal Deposit Insurance Act) and statistical information the
				Board determines to be relevant.
						(4)Notice to the
				congressUpon making any
				adjustment to the maximum annual percentage rate limitation in effect under
				paragraph (1), the Board shall promptly submit a notice of such adjustment to
				the Congress.
					(5)Hearing
						(A)In
				generalAfter receipt by the House of Representatives of a notice
				from the Board pursuant to paragraph (4) of an adjustment to the maximum annual
				percentage rate limitation in effect under paragraph (1), the Committee on
				Financial Services of the House of Representatives shall promptly conduct a
				hearing on such adjustment.
						(B)Rules of house
				of representativesThe
				provisions of subparagraph (A) are enacted—
							(i)as
				an exercise of the rulemaking power of the House of Representatives, and, as
				such, they shall be considered as part of the rules of the House, and such
				rules shall supersede any other rule of the House only to the extent that rule
				is inconsistent therewith; and
							(ii)with full
				recognition of the constitutional right of the House to change such rules (so
				far as relating to the procedure in the House) at any time, in the same manner,
				and to the same extent as in the case of any other rule of the House.
							(6)Delayed
				effective date of any increaseAn increase, in accordance with paragraph
				(3)(B), in the maximum annual percentage rate limitation under paragraph
				(1)—
						(A)may not take
				effect before the end of the 90-day period beginning on the date the notice to
				the Congress is submitted by the Board under paragraph (4); and
						(B)shall cease to be effective as of the date
				of the enactment of a joint resolution with respect to such increase.
						(7)Clarification of
				congressional intent
						(A)No endorsement
				of 16 percent credit card ratesNo provision of this subsection
				may be construed as an endorsement by Congress of an interest rate of 16
				percent on credit card accounts to which paragraph (1) applies.
						(B)Rates most
				advantageous to the borrowerIt is the intention of the Congress in
				enacting this subsection that—
							(i)the maximum annual
				percentage rate limitation under paragraph (1) should merely serve as a ceiling
				on the annual percentage rate applicable consumer credit cards and few, if any,
				consumer credit card accounts would ever bear the maximum rate; and
							(ii)consumer credit card issuers should strive to maintain the rates on consumer
				credit card accounts that are the most advantageous to borrowers.
							(8)Unfair and
				deceptive act or practiceIn
				the case of any credit card account under an open end consumer credit plan
				which, as of December 11, 2009, bears an annual percentage rate that is less
				than 16 percent, any increase in the annual percentage on such account during
				the period beginning on December 11, 2009, and ending at the end of the 60-day
				period beginning on the date of the enactment of the Restoring America’s
				Commitment to Consumers Act of 2009 shall be treated by the agency with
				jurisdiction over the creditor under section 108 as an unfair or deceptive act
				or practice.
					(9)DefinitionIn this subsection, the term joint
				resolution means only a joint resolution—
						(A)which does not
				have a preamble;
						(B)the title of which
				is as follows: Joint resolution relating to the increase in the interest
				rates on credit card accounts pursuant to section 107(f)(3) of the Truth in
				Lending Act.; and
						(C)the sole matter
				after the resolving clause of which is as follows: That the Congress
				disapproves of any increase, pursuant to section 107 (f)(3) in the maximum
				annual percentage rate limitation applicable to any extension of credit under,
				or any outstanding balance on, any credit card account under an open end
				consumer credit plan, notice of which was transmitted to the Congress on ___ by
				the Board of Governors of the Federal Reserve System, the blank space
				being filled with the appropriate
				date.
						.
		3.Cap on certain
			 credit card account fees
			(a)In
			 generalChapter 3 of the
			 Truth in Lending Act (15 U.S.C. 1661 et seq.) is amended by inserting after
			 section 150 (as added by section 109(a) of the Credit Card Accountability
			 Responsibility and Disclosure Act of 2009) the following: new section:
				
					151.Cap on certain
				credit card account fees.
						(a)In
				generalExcept as provided in
				subsection (b), the amount of any fee that a card issuer may impose with
				respect to a credit card account under an open end consumer credit plan,
				including any fee for default or breach by a borrower of a condition upon which
				credit was extended, such as a late fee, creditor-imposed not sufficient funds
				fee charged when a borrower tenders payment on a debt with a check drawn on
				insufficient funds, overdraft fee, and over-the-limit transaction fee, or other
				charge that a card issuer may impose with respect to a credit card account
				under an open end consumer credit plan may not exceed $15.
						(b)Exception for
				fees taken into account under section
				107(f)(2)Subsection (a) shall
				not apply with respect to any fee taken into account pursuant to subsection
				(f)(2) of section
				107.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for chapter 3 of the Truth in Lending Act is amended by inserting
			 after the item relating to section 150 (as added by section 109(b) of the
			 Credit Card Accountability Responsibility and Disclosure Act of 2009) the
			 following new item:
				
					
						151. Cap on certain credit card account
				fees.
					
					.
			4.Clarification of
			 coordination with State lawThe first sentence of section 111(a)(1) of
			 the Truth in Lending Act (15 U.S.C. 1610(a)(1)) is amended by striking
			 the disclosure of information in connection with.
		5.Effective
			 dateThe amendments made by
			 sections 2 and 3 shall take effect on the date of the enactment of this
			 Act.
		
